IN THE UNITED STATES COURT OF APPEALS
                      FOR THE FIFTH CIRCUIT



                          No. 00-50595
                       Conference Calendar



UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,
versus

ALEJANDRO ROCHA-MENDOZA,

                                           Defendant-Appellant;


                      ____________________

                        Consolidated with
                           No. 00-50631
                      _____________________


UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,
versus

CATALINO GARCIA-ARREDONDO, also known as
Samuel Perez-Hernandez,
                                           Defendant-Appellant;

                      ____________________

                        Consolidated with
                           No. 00-50663
                      _____________________


UNITED STATES OF AMERICA,
                                           Plaintiff-Appellee,

versus

EUTIQUIO GONZALEZ-GONZALEZ, also known as
Luis Ramirez,
                                        Defendant-Appellant;
                              No. 00-50595
                    c/w Nos. 00-50631 & 00-50663 &
                          00-50701 & 00-50769
                                  - 2 -

                          ____________________

                           Consolidated with
                              No. 00-50701
                         _____________________

UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,
versus

MARTIN MORALES-HERNANDEZ, also known as
Martin H. Morales,
                                            Defendant-Appellant;
                          ____________________

                           Consolidated with
                              No. 00-50769
                         _____________________

UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,
versus

ADRIAN DEMERIO LABRADO-ALVAREZ, also known as
Adrian Labrado,
                                        Defendant-Appellant.

                          - - - - - - - - - -
             Appeals from the United States District Court
                   for the Western District of Texas
                          - - - - - - - - - -
                           February 15, 2001

Before SMITH, BARKSDALE, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     Alejandro Rocha-Mendoza, Catalino Garcia-Arredondo, Eutiquio

Gonzalez-Gonzalez**, Martin Morales-Hernandez, Adrian Demerio

Labrado-Alvarez (collectively the Defendants) appeal their

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
     **
          Gonzalez’s real name is David Chavez-Prado.
                             No. 00-50595
                   c/w Nos. 00-50631 & 00-50663 &
                         00-50701 & 00-50769
                                 - 3 -

sentences following their guilty plea convictions for illegal re-

entry after deportation in violation of 8 U.S.C. § 1326.     The

Defendants argue that their sentences should not have exceeded

the two-year maximum sentence under 8 U.S.C. § 1326(a).    The

Defendants acknowledge that their argument is foreclosed by

Almendarez-Torres v. United States, 523 U.S. 224 (1998), but they

seek to preserve the issue for Supreme Court review in light of

Apprendi v. New Jersey, 120 S. Ct. 2348 (2000).

     The Defendants’ argument is foreclosed by Almendarez-Torres,
523 U.S. at 235.

     The Government has moved for a summary affirmance in lieu of

filing an appellee’s brief.   In its motion, the Government asks

that the judgments of the district court be affirmed and that an

appellee’s brief not be required.   The motion is granted.

     AFFIRMED; MOTION GRANTED.